Name: Commission Regulation (EC) No 1644/1999 of 27 July 1999 amending Council Regulation (EC) No 2505/96 regarding an increase of certain autonomous Community tariff quotas
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy;  agricultural activity
 Date Published: nan

 EN Official Journal of the European Communities 28. 7. 1999L 195/6 COMMISSION REGULATION (EC) No 1644/1999 of 27 July 1999 amending Council Regulation (EC) No 2505/96 regarding an increase of certain autonomous Community tariff quotas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2505/96 of 20 December 1996 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products (1), as last amended by Regulation (EC) No 1350/1999 (2), and in particular Article 6 thereof, (1) Whereas the quota amount for certain autonomous Community tariff quotas is insufficient to meet the needs of the Community industry; whereas, conse- quently, the quota amount should be increased taken into the provisions of Article 6 of Regulation (EC) No 2505/96; whereas that Regulation should be amended accordingly, with effect from 1 January 1999 so as to insure uninterrupted use of these quotas; (2) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 For the quota period from 1 January to 31 December 1999, Annex I to Regulation (EC) No 2505/96 shall be amended as follows:  order number 09.2713: the amount of the tariff quota shall be altered to 2 600 tonnes,  order number 09.2943: the amount of the tariff quota shall be altered to 40 000 000 units. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1999. For the Commission Mario MONTI Member of the Commission (1) OJ L 345, 31.12.1996, p. 1. (2) OJ L 162, 26.6.1999, p. 5.